LETTER OF INTENT




April 19, 2012


To:           Centaurus Technologies Inc.
1000 W. Bonanza Road
Las Vegas, NV
89106
 
Re: Purchase of assets from Centaurus Technologies Inc. (the "Seller") by
Sweetwater Resources Inc. (the “Purchaser”)


The following sets out the basic terms upon which (the “Purchaser”) would be
prepared to purchase the Assets (as defined below). The terms are not
comprehensive and additional terms, including customary representations and
warranties, will be incorporated into a formal agreement (the “Formal
Agreement”) to be negotiated between the Purchaser and the Seller. The basic
terms are as follows:


1)  
Purchaser: The Purchaser is a company incorporated under the laws of the State
of  Nevada with its common shares registered under the Securities Exchange Act
of 1934.



2)  
Seller: The Seller is a company incorporated under the laws of Nevada. Prior to
the completion of and depending on the structure for the purchase of the Assets,
the Seller may be required to continue from the federal jurisdiction of the
State of Nevada.



 
3)  
Transaction: The Purchaser agrees to purchase that certain cultured diamond
technology patent and related intellectual property (the “Assets”) from the
Seller (the “Acquisition”). In consideration for the Acquisition, the Purchaser
will issue to the Seller or Seller’s shareholders an aggregate of 43,850,000
shares of Purchaser’s restricted common stock (the “Consideration Shares”).  On
or prior to the consummation of the Acquisition (the “Closing”), certain of the
Purchaser’s shareholders will surrender for cancellation to the treasury of the
Purchaser a sufficient number of shares of the Purchaser’s issued and
outstanding common stock such that, upon the Closing (including those securities
issuable under the Financing), the total number of issued and outstanding shares
of common stock of the Purchaser will equal 73,000,000 shares on a fully-diluted
basis. The Consideration Shares will constitute sixty percent (60%) of the total
issued and outstanding common stock of the Purchaser at Closing.  No other class
or series of capital stock of the Purchaser will exist at the Closing.  Also in
consideration for the purchase of the Assets, Purchaser agrees to assume debts
of the Seller in an amount not to exceed $100,000, excluding the Bridge Loan (as
defined herein).  In the event an audit is required of the Assets and assumed
debt, Seller will provide the same from a PCAOB qualified auditor no later than
the Closing.



4)  
On or prior to the Closing, the Purchaser will change its name to Centaurus
Technologies, Inc.   The Acquisition will be completed pursuant to available
exemptions from the Securities Act of 1933 and any other applicable securities
legislation.



5)  
Structure: In order to facilitate the Acquisition, the Purchaser and the Seller
each agree to use their commercial best efforts to formulate a structure for the
Acquisition which is acceptable to each of the parties and which is formulated
to:

 
 
 
 
-1-

--------------------------------------------------------------------------------

 
 

 
a)  
comply with all necessary legal and regulatory requirements;



b)  
minimize or eliminate any adverse tax consequences; an



c)  
be as cost effective as possible



6)  
Officers: At the Closing, all of the Purchaser’s officers will resign and a new
management team will be appointed by the newly reconstituted board of directors
of the Purchaser.  The new officers will enter into customary non-competition
and non-solicitation agreements with the Purchaser.



7)  
Directors: At the Closing, all of the directors of the Purchaser will resign and
two new directors will be nominated and elected by the Seller.

 
8)  
Employees: The parties agree to discuss and define other employee matters,
including post-Closing employment and benefits arrangements with respect to
current employees of the Seller and the Purchaser, retention of key employees of
the Seller and the entering into of customary non-competition and
non-solicitation agreements.

 
9)  
Bridge Loan: Upon the execution of this Letter of Intent by the Seller, the
Purchaser will provide the Seller with a bridge loan of up to $250,000 (the
“Bridge Loan”), on terms to be set out in a definitive loan agreement to be
entered into between the Purchaser and the Seller, which Bridge Loan will be
used by the Seller for general working capital purposes. The Bridge Loan will
bear interest at the rate of 8% per annum and will have a maturity date of April
1, 2013, unless extended by mutual agreement of the Purchaser and the Seller. On
Closing, the Bridge Loan will be consolidated as part of the debt assumed. As
security for the Bridge Loan, the Seller will provide the Purchaser with a
General Security Agreement over all of the Seller’s assets.



10)  
Financing: On or before the Closing, the Purchaser will complete one or more
private placements of shares of the Purchaser’s restricted common stock to third
parties for aggregate gross proceeds of not less than $500,000 (the “Financing”)
plus the amount necessary to pay all of Purchaser’s pre-closing debts.

 
11)  
Access to Information: The Purchaser and the Seller agree that, immediately upon
the execution of this Letter of Intent by the Seller:

 
a)  
the Purchaser and its respective advisors will have full access during normal
business hours to, or the Seller will deliver to the Purchaser, copies of all
documents pertaining to the operations of the Seller; and



b)  
the Seller and its respective advisors will have full access during normal
business hours to, or the Purchaser will deliver to the Seller or the security
holders of the Seller (the “Vendors”), as applicable, copies of all documents
pertaining to the operations of the Purchaser.



12)  
Return of Materials: Each of the Purchaser and the Seller agrees to return or
destroy any materials delivered in accordance with Section 11 of this Letter of
Intent if the Formal Agreement is not executed within the time provided in this
Letter of Intent.



13)  
SEC Filings:  The Purchaser will prepare, with assistance from the Seller, a
disclosure report for filing with the Securities and Exchange Commission a
Current Report on Form 8-K as required by Items 1.01, 2.01 (including 2.01(f)),
3.02, 5.01 (including 5.011(a)(8)), 5.02 and 5.03, which report will include
Form 10 information on the post-closing company.  Such Current Report on Form
8-K will be filed by the Purchaser within four (4) days of the Closing and will
be signed by the incoming principal executive and principal accounting officers,
as appropriate.

 
 
 
 
 
-2-

--------------------------------------------------------------------------------

 

 
14)  
Conditions Precedent for the Purchaser: The obligation of the Purchaser to
proceed with the Acquisition will be subject to the satisfaction by the Seller
and/or the Vendors or written waiver by the Purchaser of the following
conditions (the “Purchaser’s Conditions Precedent”) within the time set forth in
the Formal Agreement:

 
a)  
the Purchaser reviewing and approving all materials in the possession and
control of the Seller and the Vendors which are germane to the decision of the
Purchaser to proceed with the Acquisition;



b)  
the Purchaser and its advisors having had a reasonable opportunity to perform
the searches and other due diligence reasonable or customary in a transaction of
a similar nature to that contemplated herein and both the Purchaser and its
advisors being satisfied with the results of such due diligence;

 
c)  
the Seller providing to the Purchaser, and the Purchaser and its accountant
having had a reasonable opportunity to review, audited financial statements of
the Seller for each of the last two fiscal years completed prior to the Closing,
prepared in accordance with United States generally accepted accounting
principles by independent accountants registered with both the Canadian Public
Accounting Board and the United States Public Company Accounting Oversight
Board, and unaudited financial statements for the Seller’s most recent interim
financial period prior to the Closing, if any, and both the Purchaser and its
accountant being satisfied with the content of such financial statements;

 
d)  
the Purchaser having received a legal opinion from counsel for the Seller with
respect to the Seller and its securities, in a form reasonably satisfactory to
counsel for the Purchaser;

 
e)  
the Purchaser obtaining all necessary governmental, regulatory and court
consents, waivers and approvals (including antitrust clearance to the extent
applicable);

 
f)  
the Seller obtaining the consent of any parties from whom consent to the
Acquisition is required;

 
g)  
the Seller and the Vendors complying with all pre-Closing covenants to be set
out in the Formal Agreement and the continuing accuracy in all material respects
of the representations and warranties of the Seller and the Vendors as contained
therein at Closing;

 
h)  
the Seller’s liabilities, determined in accordance with United States generally
accepted accounting principles, not exceeding $100,000, excluding any credit
facility against inventory or receivables of the Seller;

 
i)  
no material adverse change having occurred in connection with the business of
the Seller;

 
j)  
no legal proceedings pending or threatened to enjoin, restrict or prohibit the
transactions contemplated in connection with the Acquisition or the Financing;

 
 
 
 
 
-3-

--------------------------------------------------------------------------------

 

 
 
k)  
approval of the board of directors of the Purchaser and the Seller being
obtained; approval of: (i) all of the Vendors being obtained; or (ii)
Shareholders holding a majority of the securities of the Seller and, if
applicable, Shareholders holding a majority of each outstanding class of
securities of the Seller, being obtained; and

 
l)  
any other conditions customary in transactions similar to the Acquisition. It
would be the expectation of the Purchaser that many of the Purchaser’s
Conditions Precedent will be narrowed or eliminated altogether as the Purchaser
completes its due diligence and the Formal Agreement and schedules thereto are
finalized.

 
15)  
Conditions Precedent for the Vendors: The obligation of the Vendors to proceed
with the Acquisition will be subject to satisfaction by the Purchaser or written
waiver by the Vendors of the following conditions (collectively, the “Vendors’
Conditions Precedent”) within the time set forth in the Formal Agreement:



a.  
the Vendors reviewing and approving all materials in the possession and control
of the Purchaser which are germane to the decision of the Vendors to proceed
with the Acquisition;



b.  
the Vendors and their advisors having had a reasonable opportunity to perform
the searches and other due diligence reasonable or customary in a transaction of
a similar nature to that contemplated herein and the Vendors and their advisors
being satisfied with the results of such due diligence;

 
c.  
the Vendors and their accountant having had a reasonable opportunity to review
the audited financial statements of the Purchaser, and the Vendors and their
accountant being satisfied with the content of such financial statements;

 
d.  
the Seller having received a legal opinion from counsel for the Purchaser with
respect to the Purchaser and the Consideration Shares and warrants (if any), in
a form reasonably satisfactory to counsel for the Vendor;

 
e.  
the Vendors and the Seller obtaining all necessary governmental, regulatory and
court consents, waivers and approvals (including antitrust clearance to the
extent applicable);

 
f.  
the Purchaser obtaining the consent of any parties from whom consent to the
Acquisition is required;

 
g.  
the Purchaser complying with all pre-Closing covenants to be set out in the
Formal Agreement and the continuing accuracy in all material respects of the
representations and warranties of the Purchaser as contained therein at Closing;

 
h.  
no material adverse change having occurred in connection with the business of
the Purchaser;

 
i.  
the Purchaser completing the Financing for sufficient net proceeds to provide
the Purchaser with working capital of $500,000 at Closing, after payment of all
outstanding Purchaser liabilities;

 
j.  
approval of the board of directors of the Purchaser and the Seller and approval
of all of the Vendors being obtained;

 
 
 
 
-4-

--------------------------------------------------------------------------------

 
 

 
 
k.  
no legal proceedings pending or threatened to enjoin, restrict or prohibit the
transactions contemplated in connection with the Acquisition or the Financing;

 
l.  
the Purchaser having no more than 73,000,000 shares issued and outstanding as of
the Closing (including any shares to be issued in connection with the
Financing);and

 
m.  
other conditions customary in transactions similar to the Acquisition. It would
be the expectation of the Vendors that many of the Vendors’ Conditions Precedent
will be narrowed or eliminated altogether as the Vendors complete their due
diligence and the Formal Agreement and schedules thereto are finalized.



16)  
Closing: The Closing, unless otherwise agreed to by the Purchaser and the
Seller, will occur not later than May 1, 2012. At the Closing, the Seller will
transfer the Assets to the Purchaser free from any outstanding liens, charges,
claims or encumbrances and execute all such documents as the Purchaser’s
solicitors may require in order to effect such transfer. The Closing may take
place by exchange of the appropriate solicitors’ undertakings, which will
involve each party’s solicitors delivering to his or her counterpart all
required documentation, to be held in trust and not released until all such
documentation has been executed and delivered to the Purchaser.



17)  
Confidentiality: Except as and to the extent required by law, neither the
Purchaser nor the Seller will disclose or use, and will direct its respective
representatives not to disclose or use to the detriment of the other party, any
Confidential Information (as defined below) with respect to such other party
furnished, or to be furnished, by either the Purchaser or the Seller or their
respective representatives to such other party or its representatives at any
time or in any manner other than as may be agreed to by such other party. For
purposes of this Section 17, "Confidential Information" means any information
about the Seller or the Purchaser stamped "confidential" or identified in
writing as such promptly following its disclosure, unless (i) such information
is already known to the other party or its representatives or to others not
bound by a duty of confidentiality; (ii) such information becomes publicly
available through no fault of the other party or its representatives; (iii) the
use of such information is necessary or appropriate in making any filing or
obtaining any consent or approval required for the consummation of the
Acquisition; or (iv) the furnishing or use of such information is required by,
or necessary or appropriate in connection with, legal proceedings. Upon the
written request of the Purchaser or the Seller, as applicable, the other party
will promptly return or destroy any Confidential Information in its possession
and certify in writing to the other party that it has done so.



18)  
Disclosure: Except as and to the extent required by law, without the prior
written consent of the other parties, neither the Purchaser, the Vendors, nor
the Seller will, and each will direct its representatives not to, make, directly
or indirectly, any public comment, statement or communication with respect to,
or otherwise to disclose or to permit the disclosure of the existence of
discussions regarding, a possible transaction between the parties or any of the
terms, conditions or other aspects of the transactions proposed in this Letter
of Intent. If a party is required by law to make any such disclosure, it must
first provide to the other parties the content of the proposed disclosure, the
reasons that such disclosure is required by law, and the time and place that the
disclosure will be made.

 
19)  
Expenses: The Purchaser, the Seller and each Vendor will be responsible for and
bear all of its own costs and expenses (including any broker’s or finder’s fees
and the expenses of its representatives) incurred at any time in connection with
pursuing or consummating the Acquisition.

 
 
 
 
-5-

--------------------------------------------------------------------------------

 

 
 
20)  
Formal Agreement: Upon execution of this Letter of Intent, the Purchaser will
arrange for the preparation of a draft of the Formal Agreement for the Vendors’
and Seller’s review. The Formal Agreement may require further negotiation and
may contain matters not contemplated in this Letter of Intent.

 
21)  
Good Faith Negotiations: Each of the parties will act honestly, diligently and
in good faith in their respective endeavors to negotiate, settle and execute the
Formal Agreement on or before May 1, 2012 and to consummate the Acquisition on
or before July 1,2012.

 
22)  
Standstill:



a)  
From the date hereof until July 1, 2012, unless a later date is mutually agreed
to in writing by the parties, the parties will not, directly or indirectly,
solicit, initiate, assist, facilitate, promote or encourage proposals or offers
from, entertain or enter into discussions or negotiations with, or provide
information relating to the matters contemplated by this Letter of Intent to,
any third parties, unless such action, matter or transaction is part of the
transactions contemplated in this Letter of Intent or is satisfactory to, and is
approved in writing in advance by, the other party hereto or is necessary to
carry on the normal course of business.



b)  
Notwithstanding Section 22(a), in the event that the Formal Agreement has been
executed, but the Closing has not occurred, the Vendors and the Seller will be
entitled to solicit interim financing until the Closing occurs, provided that
they do not, directly or indirectly, solicit, initiate, assist, facilitate,
promote or encourage proposals or offers from, entertain or enter into
discussions or negotiations with, or provide information relating to the matters
contemplated by this Letter of Intent or otherwise to, any third parties that
may result in the Seller becoming a public entity other than pursuant to the
transactions contemplated by this Letter of Intent, unless such action, matter
or transaction is part of the transactions contemplated in this Letter of Intent
or is satisfactory to, and is approved in writing in advance by, the other party
hereto or is necessary to carry on the normal course of business.

 
23)  
Not a Binding Agreement: This Letter of Intent does not create a binding
contract and will not be enforceable, except in respect of the obligations set
out in paragraphs 12, 17, 18, 19, 21, 22, 23, 25, 26, 27 and 28 (collectively,
the "Binding Provisions"). The Binding Provisions will automatically terminate
on July 1, 2012 and may be terminated earlier upon written notice by either
party to the other party unilaterally, for any reason or no reason, with or
without cause, at any time; provided, however, that the termination of the
Binding Provisions will not affect the liability of a party for breach of any of
the Binding Provisions prior to the termination. Upon termination of the Binding
Provisions, the parties will have no further obligations hereunder, except for
the obligations in paragraphs 12, 17, 18, 19, 23 and 25, which will survive any
such termination.



24)  
Currency: All references to “$" in this Letter of Intent shall refer to currency
of the United States of America.



 
25)  
Proper Law: This Letter of Intent will be governed by and construed in
accordance with the law of the Nevada, United States and the parties hereby
attorn to the jurisdiction of the Courts of competent jurisdiction of the United
States in any proceeding hereunder.

 
26)  
Counterparts and Electronic Means: This Letter of Intent may be executed in
several counterparts, each of which will be deemed to be an original and all of
which will together constitute one and the same instrument. Delivery to us of an
executed copy of this Letter of Intent by electronic facsimile transmission or
other means of electronic communication capable of producing a printed copy will
be deemed to be execution and delivery to us of this Letter of Intent as of the
date of successful transmission to us.

 
 
 
-6-

--------------------------------------------------------------------------------

 
 
 
 
27)  
No Liability: Except as specified in paragraph 23, the provisions of this Letter
of Intent do not constitute and will not give rise to any legally binding
obligation on the part of either party to this Letter of Intent. Moreover,
except as expressly provided in the Binding Provisions (or as expressly provided
in any binding written agreement that the parties may enter into in the future),
no past or future action, course of conduct, or failure to act relating to the
Acquisition, or relating to the negotiation of the terms of the Acquisition or
the Formal Agreement, will give rise to or serve as a basis for any obligation
or other liability on the part of the parties to this Letter of Intent.



 
28)  
Acceptance: If you are agreeable to the foregoing terms, please sign and return
a duplicate copy of this Letter of Intent by no later than by 5 p.m. on April 2,
2012. Facsimile is acceptable.



 
Yours truly,
 
SWEETWATER RESOURCES INC.






_______________________________________
Name:  Jose Madappilly
Title: CEO
 
The above terms are accepted this XXXX day of XXXXXXXX, 2012.




CENTAURUS TECHNOLOGIES INC.






_______________________________________
Name: Alvin A. Snaper
Title: Chairman and Chief Science Officer
 
 
 
-7-

--------------------------------------------------------------------------------

 